Citation Nr: 1726890	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  97-33 469A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for bipolar disorder prior to January 10, 2014.

2.  Entitlement to an increased disability rating in excess of 10 percent for stress urinary incontinence prior to January 17, 2014 and 40 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and August 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In a December 2016 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating for service-connected bipolar disorder to 50 percent disabling, effective June 8, 2005 and to 100 percent disabling, effective January 10, 2014.  In a February 2017 DRO decision, the RO increased the Veteran's disability rating for service-connected stress urinary incontinence to 40 percent disabling, effective January 17, 2014.  

In August 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By June 2017 letter, VA informed the Veteran of her right to request another optional Board hearing.  Shortly after, on June 28, 2017, the Veteran sent VA a copy of that letter and handwrote "please withdraw appeal... the case was already settled[.]"  See June 28, 2017 letter.  


FINDING OF FACT

On June 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  As previously noted, the Veteran requested that her appeal be withdrawn in a June 2017 statement.  See the June 2017 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


